Title: To George Washington from Peter Bouysson, 16 Jan. 1795 [letter not found]
From: Bouysson, Peter
To: Washington, George

Letter not found: from Peter Bouysson, 16 Jan. 1795. On 16 Feb. 1795 Edmund Randolph wrote Bouysson at Charleston, S.C.: “I am desired by the President of the United States to acknowledge your letter of the 16th ultimo. No man can feel with more sympathy, than he does, the distressed situation of those who have been obliged to abandon St Domingo.” However, “no public funds are appropriated to their relief, and the innumerable applications” sent to GW “from every part of the Continent … compel him to divide into portions, too small for his own wishes, the surplus, which he finds himself enabled to share” and “exhaust his private resources” (DNA: RG 59, Domestic Letters).